Title: To Thomas Jefferson from Thomas Ballendine, 28 February 1802
From: Ballendine, Thomas
To: Jefferson, Thomas


          
            Most venerable, Justlyesteem’d and elevated Sir,
            George-TownFebruary 28th. 1802.
          
          Pity the sorrows of a poor—of a distressed—of an afflicted youth, whose dire Circumstances compel him to intrude upon you, the chief magistrate of this free and indepent Nation, for the purpose of imploring a melioration of my distresses, which unfortunately, have been occasioned by the too early gratification of my nefarious propensities; at this Confession Sir, let not your fire increase, as I am sensible that Truth, notwithstanding the vain and futile efforts of some to conceal it, must prevail and impressed with this Idea I candidly declare the cause of my misfortune.—
          Indulge me I pray you in the relation of a brief account of my Life and actions.—My Relations are but few and they are natives of the British shore—My beloved Mother during the early days of my Infancy expired, and I was left to the Care of a tenderly affectionate Father, whose fond hope I by my imprudence baffled—he desighned to have educated me tolerably liberal in the Town in which he resided—but before I completed my Education I was put under the Tuition of a passionate Frenchman, and the shameful exercise of his prerogative over me, caused me to resolve to seek for an asylum of happiness, by crossing the procellous alantic ocean.—I, actuated by the foolish motive of being seen and known in the World—stimulated by a disire to get rid of my Praeceptor ventur’d to engage with a Captain of a merchant vessel to take me to America, without the previous consent of my ever memorable Father—but, alas, before we had half crossed the tempestuous Sea, I had cause to regret my departure from Liverpool, the place of my Fathers residence, but regret was useless—and after a tedious voyage we arrived at New-York.—at that place I accidentally had a fall which ruined the vision of my right Eye—I was here destitute of all the necessaries of Life and I led but a miserable existence a few months—I could not get in business; for I had no reccommendations and in fact I could do but little and I write a bad, uninteligible hand; here I resolved to remain no longer; and influenced by the delusive hope, that I might get with an Employer in this dreary looking place, I came here—but at the end of a long and painful Journey on foot I found no prospect of success—and have lived for these 8 or 10 months in a country retreat near this; working hard for my Bread—I would sooner abandon myself to the Beasts of the Forrest, then go from Door to Door begging Charity and in fact to see a young man aged but 18, walking through the Streets thus employed, would be disgusting to the warmest Friend of human nature; therefore seeing my great inability to procure money to enable me to return to my Father I apply to you, dignified Sir, honor’d by the smiles of greatness, and who have been so charactaristically distinguish’d for a charitable disposition—praying with all the fervor of a penitent supplicating Christian, that you may be disposed to annihilate my insufferable condition—which can be done by enabling me once more to embrace my belov’d Parent; fifty or sixty Dollars can do it; by economising that Sum—I can go to Baltimore and there sale to Europe.
          This money cannot possibly injure you and it will be a charitable act—And I declare by the most holy—if ever I reach my native Land I will refund the Money.
          Oh Sir I entreat you by all that is dear between a Father and Son, by all that is sacred in the eyes of a bountiful God—to relent towards me—Grattitude Sir shall ever praedominate on my frail mind and my Prayrs to the celestial Disposer of the Universe (although they may avail nothing) shall ever be for your protection—
          I now wait with all the anxiety immaginable, for the return of the Bearer and Good Sir, send me I beseech you once more the charitable Gift or as little as you are pleased to bestow upon me a miserable outcast.
          That you may continue to enjoy your elevation in this sublunary World and when consistent with your desire, meet with the happiest Eternity is the fervent prayr of your humble, unworthy, imprudent and obsequious Serveant
          
            Thomas Ballendine
          
          
            N.B. The Bearer is an honest old man and the writer earnestly solicits a line from Mr. Jefferson mentioning what he sends. Oh that Mr. Jefferson could but concieve my anxious wish to see my Father. My deplorable emaciated state of Heath, my miserable existence, his noble heart (for so I can speak) could certainly not be so callous as to return the Bearer without some small consideration oh! ever so little.
          
          
            T. BallendineSunday night. 28th. Feb:
          
        